FILED
                             NOT FOR PUBLICATION                            APR 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DENNY KOMBAITAN,                                 No. 13-71991

               Petitioner,                       Agency No. A096-351-704

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

      Denny Kombaitan, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen, Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Kombaitan’s motion to

reopen as untimely, where it was filed seven years after the order of removal

became final, see 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2) (a motion

to reopen must be filed within 90 days of the final order of removal), and

Kombaitan has not established that any statutory or regulatory exception applies,

see 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3).

      Kombaitan has waived any challenge to the BIA’s dispositive determination

that he has not established the due diligence necessary to equitably toll the filing

deadline. See Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (the deadline

for filing a motion to reopen can be equitably tolled “when a petitioner is prevented

from filing because of deception, fraud, or error, as long as petitioner acts with due

diligence” in discovering such circumstances).

      To the extent Kombaitan contends his motion was timely as a motion to

reconsider based on changes in law, we lack jurisdiction to review this contention

because it was not raised before the BIA and is therefore unexhausted. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to




                                           2                                    13-71991
consider legal claims not presented in an alien’s administrative proceedings before

the BIA).

      In light of this disposition, we do not reach Kombaitan’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   13-71991